

Exhibit 10.8
 FIRST AMENDMENT
TO THE
EOG RESOURCES, INC. 409A DEFERRED COMPENSATION PLAN


WHEREAS, EOG RESOURCES, INC. (the "Company" or "Employer") amended the EOG
Resources, Inc. 409A Deferred Compensation Plan (the "Plan") effective as of
January 1, 2012; and


WHEREAS, the Company reserved the right to amend the Plan in Section 12;


NOW,  THEREFORE, RESOLVED that subsection 2.9 of the Plan Document is hereby
amended to revise the definition of "401(k) Refund" as follows:


For purposes of this subsection, "401(k) Refund" means any amount distributed to
the applicable Participant from the Employer's qualified retirement plan(s)
intended to comply with the applicable sections of the Code that are in excess
of the maximum deferrals, contributions, annual additions or any other
limitation for the prior calendar year allowable under such qualified retirement
plan.


RESOLVED FURTHER that the Adoption Agreement is hereby amended effective as of
January 1, 2013, as follows:


SECTION 1. – Adopting Entity.
The following section shall be replaced in its entirety:



1. Adopting Entity.  The Employer adopts the Plan as:

List type of business entity (corporation, partnership, controlled group of
corporations, etc.) Corporation
List each Employer adopting the Plan and Employer Identification Number (EIN):


Name of Employer:
EOG Resources, Inc.
EIN:
47-0684736
Name of Employer:
EOG Expat Services, Inc.
EIN:
76-0493859
Name of Employer:
 
EIN:
 
Name of Employer:
 
EIN:
 
Name of Employer:
 
EIN:
 

(attach additional lists as necessary)
The adopting Employers and the Employer are referred to herein collectively as
the "Employer."
Select state of controlling law (see Section 10.7 of Plan Document):
            State of incorpporation;  ______
State of domicile                                        Texas


SECTION 7. – Types and Amounts of Participant Deferrals.


The description under "401(k) Refund" shall be replaced in its entirety with:


401(k) Refund (see Subsection 2.9 of the Plan document for definition).
The description under "Other" shall be replaced in its entirety with:


Other [enter description]:  Amounts to be contributed by Employer on a
Participant's behalf into the Plan due to the Participant forfeiting any amounts
under the Company's qualified retirement plan(s) due to exceeding any of such
plans' limits.


IN WITNESS WHEREOF, the undersigned has hereunto signed his or her name as of
the date herein below shown.


 
EOG RESOURCES, INC.
 
 
8-30-13                          
/s/ Patricia L. Edwards
 
 
Date
By
 
 
 
Patricia Edwards
 
V.P Human Resources and
 
Administration
 
 
 
Title
